           Case 2:20-cv-01071-KJD-NJK Document 19
                                               18 Filed 11/20/20
                                                        11/17/20 Page 1 of 1



 1 BRIANNA SMITH
   Assistant United States Attorney
 2 Nevada Bar No. 11795
   501 Las Vegas Blvd. So., Suite 1100
 3 Las Vegas, Nevada 89101
   (702) 388-6336
 4 brianna.smith@usdoj.gov
   Attorneys for the United States
 5
                              UNITED STATES DISTRICT COURT
 6                                 DISTRICT OF NEVADA
 7
     Betty Chames,                                     Case No. 2:20-cv-01071-KJD-NJK
 8
                   Plaintiff,
 9                                                        Joint Status Report (ECF No. 15)
           v.
10
     Robert Wilkie, Secretary, Department of
11   Veterans Affairs, Agency,
12                  Defendant.
13
            The parties jointly request an additional 60 days to submit a stipulation for dismissal
14
     of the case. See ECF No. 15. Plaintiff was unable to complete certain paperwork as a term
15
     of the settlement due a glitch in the VA system which created a delay but has now been
16

17 resolved. The parties respectfully request a continuance to submit their stipulation for

18 dismissal to January 15, 2021.

19          Dated this 16th day of November 2020.
20    JESSE SBAIH & ASSOCIATES, LTD.               NICHOLAS A. TRUTANICH
                                                   United States Attorney
21
      /s/ Jesse Sbaih_____________                 /s/ Brianna Smith
22    JESSE SBAIH                                  BRIANNA SMITH
23    170 S. Green Valley Pkwy. Suite 280          Assistant United States Attorney
      Henderson, NV 89012                          Attorneys for the United States
24    Attorney for Plaintiff

25                                       IT IS SO ORDERED:
                                                   IT IS SO ORDERED

26                                                   DATED: 4:55 pm, November 20, 2020

27                                       HONORABLE NANCY J. KOPPE

28
                                         DATED: BRENDA WEKSLER
                                                UNITED STATES MAGISTRATE JUDGE
